


Exhibit 10.26




LUMINEX CORPORATION


AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT is made by and between Russell W. Bradley
(the "Executive") and Luminex Corporation, a Delaware corporation (the
"Company") effective as of March 30, 2006 (the "Amendment Effective Date").


WITNESSETH:


WHEREAS, the Company entered into an Employment Agreement (the "Employment
Agreement") with the Executive dated as of May 22, 2005;


WHEREAS, the Company and the Executive desire to amend the Employment Agreement
such that no payments due thereunder would cause Executive to incur any
additional tax under Section 409A of the Internal Revenue Code of 1986, as
amended;


NOW, THEREFORE, for the reasons set forth above, the Company and the Executive
hereby amend the Employment Agreement as follows:


1.    Six Month Delay for Certain Payments. The following new Section 4.8 shall
be inserted into the Employment Agreement:


"4.8    Six Month Delay of Certain Payments. In the event the payment of any
amounts payable pursuant to this Section 4 or Section 3 hereof within six months
of the date of Executive's termination of employment would cause Executive to
incur any additional tax under Section 409A of the Internal Revenue Code of
1986, as amended, then payment of such amounts shall be delayed until the date
that is six months following Executive's termination date (the "Earliest Payment
Date"). If this provision becomes applicable, it is anticipated that payments
that would have been made prior to the Earliest Payment Date in the absence of
this provision would be paid as a lump sum on the Earliest Payment Date and the
remaining severance benefits or other payments would be paid according to the
schedule otherwise applicable to the payments."


2.    Certain Definitions. Capitalized terms used in this Amendment not
otherwise defined herein shall have the same meaning as set forth in the
Employment Agreement.


3.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be an original but all of which shall constitute but one document.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first stated above.


 
 
LUMINEX CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Its:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Russell W. Bradley



